   USDC SDNY Case 1:09-cv-00488-LGS-HBP Document 368 Filed 12/19/18 Page 1 of 1
   DOCUMENT
   ELECTRONICALLY FILED
   DOC #:
   DATE FILED: 12/19/2018



                                              December 18, 2018


           VIA ECF

            Honorable Lorna G. Schofield
            United States District Judge                      JOINT APPLICATION
            United States Courthouse                       TO EXTEND DEADLINE FOR
            40 Foley Square                               OBJECTIONS TO REPORT AND
            New York, NY 10007                                  RECOMMENDATION

                  Re:    Sea Trade Maritime Corp., et al. v. Coutsodontis, et al.
                         Civil No. 09-488 (LGS)(HBP)

           Dear Judge Schofield:

                Objections to Judge Pitman’s Report and Recommendation are
           due on December 21, 2018. Please accept this letter in lieu of a
           more formal joint motion requesting an extension of the deadline
           to file objections to January 21, 2019 and any responses to the
           objections to February 20, 2019. In addition to the upcoming
           holidays, the basis of this request is as follows:

                         (1) I have two opposition briefs due this week in a
                              matter pending in New York Supreme Court;

                         (2) I have a Third Circuit brief on appeal due on
                             December 28, 2018; and

                         (3)    I have a multiple-party jury trial commencing on
                                January 8, 2019 in Atlantic City, New Jersey.

                  Plaintiffs’ counsel joins in this request.

                  Thank you for your kind consideration of this request.

Application GRANTED. No further extensions.              Respectfully yours,

Dated: December 19, 2018
       New York, New York                                Mark A. Berman

           cc:    All Counsel of Record (via ECF)
